 In the Matter Of PENNSYLVANIA SALT MANUFACTURING COMPANYandPENNSYL\ ANIA SALT GREENWICH WORKERS UNIONCase No. R-3436.-Decided January p28, 1940Jurisdiction:chemical manufacturing and sales industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord union recognition until certified by the Board : petitioner cer-tified on the basis of the record ; parties stipulated at the hearing that if theBoard found the unit sought to be appropriate the union might be certified onthe basis of the record, and evidence showed that the union has been designatedas representative by all the employees in the unit found appropriate.Unit Appropriate for Collective Bargaining:all truck drivers employed by theCompany.Mr. Charles A. Wolfe,of Philadelphia, Pa., for the Company.Mr. John Y. Mace,of Philadelphia, Pa., for the Salt Workers.Mr. Saul C. Waldbaum, ofPhiladelphia, Pa., for the United.Mr. Harry H. Kuskin,of counsel to the Board.DECISION,ANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn September 25, 1941, and on November 26, 1941, PennsylvaniaSalt Greenwich Workers Union, herein called the Salt Workers, filedwith the Regional Director for the Fourth Region (Philadelphia,Pennsylvania) a petition and an amended petition, respectively, al-leging that a question affecting commerce had arisen concerning therepresentation of employees of Pennsylvania Salt ManufacturingCompany, Philadelphia, Pennsylvania, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On December 12, 1941, the National LaborRelations Board, herein called the Board, acting pursuant to Section 9(c) of the Act, and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered an in-vestigation and authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice.38 N. L.R. B., No. 129.647 648DECISIONSOF NATIONALLABOR RELATIONS BOARDOn December 23, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theSaltWorkers, the United Mine Workers of America, District No. 50,of the Gas, Coke and Chemical Division, Local 12092, affiliated withthe Congress of Industrial Organizations, herein called the United,a labor organization claiming to represent employees directly affectedby the investigation, and International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, affiliated with theAmerican Federation of Labor, herein called the Teamsters.Pur-suant to notice, a hearing was held on January 6, 1942, at Philadelphia,Pennsylvania, before Jack Davis, the Trial Examiner duly designatedby the Chief Trial Examiner.The Company and the Salt Workerswere represented by counsel, the United by its representative; all par-ticipated in the hearing.The Teamsters did not appear. Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.During the course of the hearing, the Trial Examiner made variousrulings on motions and on objections to the admission of evidence. TheBoard has reviewed the rulings of the Trial Examiner and finds noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYPennsylvania Salt and Manufacturing Company is a Pennsylvaniacorporation with its principal office and place of business in Phila-delphia, Pennsylvania.It is engaged in the manufacture and saleof chemicals, including oil of vitriol, alum, chlorine, hypochlorites ofsoda and acidproof cement. In Philadelphia, the Company operatesthe Greenwich plant vv hick is composed of about 15 buildings andemploys approximately 180 employees.About $1,000,000 worth, or75 percent, of the raw materials used annually at the plant come fromoutside the State of Pennsylvania, and more than $500,000 worth, orapproximately 25 percent, of its finished products are shipped out ofthe State of Pennsylvania.The Company admits that it is engagedin interstate commerce. "II. THE ORGANIZATIONS INVOLVEDPennsylvania Salt Greenwich Workers Unionis anunaffiliated labororganization admitting to its membership employees of the Company.UnitedMineWorkers of America, District No. 50, of the Gas, Cokeand Chemical Division, Local 12092, affiliated with the Congress ofindustrial Organizations, is a labororganizationadmitting to itsmembership employees of the Company. PENNSYLVANIA SALT MANUFACTURING COMPANYIII. THE, QUESTION CONCERNING REPRESENTATION649On September 18, 1941, the Salt Workers sent the Company a letteraverring, in effect, that it represented a majority of certain statednumbers of employees in various named categories' and requestinga conference with the Company to discuss an agreement. The Com-pany refused to recognize the Salt Workers as the representative ofsaid employees unless the Salt Workers was certified by the Board.The United contended that it represented some of the employees inthe categories named but claimed no interest in the unit hereinafterfound to be appropriate.A statement by the Regional Director intro-duced in evidence at the hearing shows that the Salt Workers repre-sents all the employees in the unit hereinafter found to be appropriate.'We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITAt the hearing, the Salt Workers contended that the Company'struck drivers and three additional categories of employees constitutedan appropriate unit.The United disputed the appropriateness ofthe claimed unit, but asserted that it had no interest in the truckdrivers.The Company did not oppose the contentions of either party.'After the hearing, the Salt Workers, by letter dated January 6, 1942,asked leave of the Board to withdraw its original contention as to anappropriate unit and requested that it be certified for a unit consist-i The letter designated as one of the categories the eight truck drivers hereinafter foundto be an appropriate unit.2The evidence in support of the Salt workers' claim to represent employees in the unithereinafter found to be appropriate is set forth in Section VI.infra.JThe record shows that a consent election was held on August 29, 1941, pursuant to aconsent election agreement signed on August 25, 1941, by the Company, the Salt Workers,and the United.The agreement declared several categories of employees including truckdrivers ineligible to vote.The election was supervised by the Regional Director andresulted in favor of the United.On December 9, 1941, the Company signed a contractwith the United coveting wages, hours, and working conditions for all its hourly employees,to wit : production, powerhouse, and maintenance employees, including watchmen, janitors,and shipping employees, but excluding all supervisory employees, all laboratory and researchemployees, and all truck drivers.0 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDing only of truck drivers. On October 16, 1941, the Company employed8 truck drivers.We find that the truck drivers constitute a unit appropriate for thepurposes of collective bargaining, and that such unit-will insure toemployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuate thepolicies of the Act.IV.THE DETERMINATION OF REPRESENTATIVESThe parties stipulated that should the Board find the truck driversto be the appropriate unit, the Salt Workers might be certified onthe basis of the record as the exclusive collective bargaining repre-sentative for all the employees in such unit without an election.Astatement of the Regional Director introduced into evidence at thehearing recited that the Salt Workers submitted signed applicationsfor membership bearing genuine original signatures of all the truckdrivers employed by the Company on October 16, 1941.We find that the Salt Workers has been designated and selected bya majority of the employees in the unit herein found to be appro-priate as their representative for the purposes of collective bargain-ing.It is, therefore, the exclusive representative of all employees insuch unit for the purposes of collective bargaining, and we shall socertify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of the Greenwich plant of Pennsylvania SaltManufacturing Company, Philadelphia, Pennsylvania, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.2.All truck drivers of the Company at its Greenwich plant consti-tute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.3.Pennsylvania Salt Greenwich Workers Union is the exclusiverepresentative of all the employees in such unit for the purposes ofcollective bargaining within the meaning of Section 9 (c) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board, by Section 9 (c) of the National Labor Relations Act,6 PENNSYLVANIA SALT MANUFACTURING COMPANY65149 Stat. 449, and pursuantto ArticleIII, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended,IT Is HEREBY CERTIFIED that Pennsylvania Salt Greenwich WorkersUnion has been designated and selectedby a majority of all the truckdrivers atthe Company'sGreenwich plant as their representative forthe purposes of collectivebargaining,and that pursuantto the pro-visions of Section 9(a) of the National Labor RelationsAct, Penn-sylvania Salt GreenwichWorkers Unionis the exclusive representa-tive of all such employees for the purposes of collectivebargaining inrespect to rates of pay,wages, hoursof employment,and other con-ditions of employment.